Per Curiam.

By Revised 8tat. c. 12, § 89, it is provided, that no notice shall be legal, except the same be given by the non-commissioned officer or private, ordered to notify, to each man, either verbally or by leaving, at his usual place of abode, a written or printed order, signed by such non-commissioned officer or private, four days at least previously to the time appointed, if for inspection of arms, company training, or inspection and review, &c. Now the notification which was left in this case was not signed, and so not to be considered as a written or printed order ; and the fact that the witness made some remark about training, it not appearing what that remark was, cannot be construed into a verbal notice, within the meaning of the statute.
We all think that a writ of certiorari should be granted.